VAUGHN, Judge.
This proceeding was pending in the Superior Court of Mecklenburg County when district courts were established in that district. There has been neither an order entered in the superior court transferring it to the district court division pursuant to G.S. 7A-259 nor a motion therefor under G.S. 7A-258. The district court judge was, therefore, without authority to *731modify the order of the superior court. Hodge v. Hodge, 9 N.C. App. 601, 176 S.E. 2d 795.
Several of the appellant’s assignments of error have merit and would compel us to reverse the order appealed from if we dealt with the appeal on its merits. Since they may not recur, we will refrain from discussing them.
The order appealed from is hereby vacated and the cause is remanded to the Superior Court of Mecklenburg County.
Vacated and Remanded.
Judges Campbell and Britt concur.